

116 S599 IS: Singh's Law
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 599IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Cotton (for himself, Mrs. Blackburn, Mr. Cramer, Mr. Grassley, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act with respect to aliens associated with criminal gangs,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as Singh's Law. 2.Grounds of inadmissibility and deportability for alien gang members (a)Definition of gang memberSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following:
				
 (53)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons that has as one of its primary purposes the commission of 1 or more of the following criminal offenses and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses, or that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria. The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following:
 (A)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). (B)An offense under section 274 (relating to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose).
 (C)(i)A violent crime for which the term of imprisonment is at least 1 year, including— (I)any offense that has, as an element, the use, attempted use, or threatened use of physical force against the person or property of another; or
 (II)any other offense in which the record of conviction establishes that the offender used physical force against the person or property of another in the course of committing the offense.
 (ii)The entry or remaining in a building, structure or habitation, including vehicles and other movable enclosures, with the intent to commit a crime therein (commonly known as burglary).
 (D)A crime relating to obstruction of justice, tampering with or retaliating against a person, victim, or informant, perjury, or subornation of perjury.
 (E)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery, and trafficking in persons), section 1951 of such title (relating to interference with commerce by threats or violence), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property).
 (F)A conspiracy or attempt to commit an offense described in subparagraphs (A) through (C), or soliciting, facilitating, or aiding and abetting any such offense..
 (b)InadmissibilitySection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:  (J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe—
 (i)to be, or to have been, a member of a criminal gang or to have participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang; and
 (ii)has been convicted of a misdemeanor or a felony in the United States.. (c)DeportabilitySection 237(a)(2) of such Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:
				
 (G)Aliens associated with criminal gangsAny alien is deportable who— (i)is, or has been, a member of a criminal gang or has participated in the activities of a criminal gang, knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang; and
 (ii)has been convicted of a misdemeanor or a felony in the United States.. 3.Designation of criminal gangs (a)In generalChapter 2 of title II of the Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after section 219 the following:
				
					220.Designation of criminal gang
						(a)Designation
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, may designate a group, club, organization, or association of 5 or more persons as a criminal gang if the Secretary finds that their conduct is described in section 101(a)(53).
							(2)Procedure
 (A)NotificationSeven days before making a designation under this subsection, the Secretary shall, by classified communication, notify the Speaker and minority leader of the House of Representatives, the President pro tempore, majority leader, and minority leader of the Senate, and the members of the relevant committees of the House of Representatives and the Senate, in writing, of the intent to designate a group, club, organization, or association of 5 or more persons under this subsection and the factual basis therefor.
 (B)Publication in the Federal RegisterThe Secretary shall publish the designation in the Federal Register seven days after providing the notification under subparagraph (A).
								(3)Record
 (A)In generalIn making a designation under this subsection, the Secretary shall create an administrative record. (B)Classified informationThe Secretary may consider classified information in making a designation under this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
								(4)Period of designation
 (A)In generalA designation under this subsection shall be effective for all purposes until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c).
								(B)Review of designation upon petition
 (i)In generalThe Secretary shall review the designation of a criminal gang under the procedures set forth in clauses (iii) and (iv) if the designated group, club, organization, or association of 5 or more persons files a petition for revocation within the petition period described in clause (ii).
 (ii)Petition periodFor purposes of clause (i)— (I)if the designated group, club, organization, or association of 5 or more persons has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or
 (II)if the designated group, club, organization, or association of 5 or more persons has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition.
 (iii)ProceduresAny group, club, organization, or association of 5 or more persons that submits a petition for revocation under this subparagraph of its designation as a criminal gang must provide evidence in that petition that it is not described in section 101(a)(53).
									(iv)Determination
 (I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Secretary shall make a determination as to such revocation.
 (II)Classified informationThe Secretary may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).
 (III)Publication of determinationA determination made by the Secretary under this clause shall be published in the Federal Register. (IV)ProceduresAny revocation by the Secretary shall be made in accordance with paragraph (6).
										(C)Other review of designation
 (i)In generalIf in a 5-year period no review has taken place under subparagraph (B), the Secretary shall review the designation of the criminal gang in order to determine whether such designation should be revoked pursuant to paragraph (6).
 (ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Secretary. The results of such review and the applicable procedures shall not be reviewable in any court.
 (iii)Publication of results of reviewThe Secretary shall publish any determination made pursuant to this subparagraph in the Federal Register.
 (5)Revocation by act of congressThe Congress, by an Act of Congress, may block or revoke a designation made under paragraph (1). (6)Revocation based on change in circumstances (A)In generalThe Secretary may revoke a designation made under paragraph (1) at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4) if the Secretary finds that—
 (i)the group, club, organization, or association of 5 or more persons that has been designated as a criminal gang is no longer described in section 101(a)(53); or
 (ii)the national security or the law enforcement interests of the United States warrants a revocation. (B)ProcedureThe procedural requirements of paragraphs (2) and (3) shall apply to a revocation under this paragraph. Any revocation shall take effect on the date specified in the revocation or upon publication in the Federal Register if no effective date is specified.
 (7)Effect of revocationThe revocation of a designation under paragraph (5) or (6) shall not affect any action or proceeding based on conduct committed prior to the effective date of such revocation.
							(b)Amendments to a designation
 (1)In generalThe Secretary may amend a designation under this subsection if the Secretary finds that the group, club, organization, or association of 5 or more persons has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another group, club, organization, or association of 5 or more persons.
 (2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Paragraphs (2), (4), (5), (6), (7), and (8) of subsection (a) shall also apply to an amended designation.
 (3)Administrative recordThe administrative record shall be corrected to include the amendments as well as any additional relevant information that supports those amendments.
 (4)Classified informationThe Secretary may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c) of this section.
							(c)Judicial review of designation
 (1)In generalNot later than 30 days after publication in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated group, club, organization, or association of 5 or more persons may seek judicial review in the United States Court of Appeals for the District of Columbia Circuit.
 (2)Basis of reviewReview under this subsection shall be based solely upon the administrative record, except that the Government may submit, for ex parte and in camera review, classified information used in making the designation, amended designation, or determination in response to a petition for revocation.
 (3)Scope of reviewThe Court shall hold unlawful and set aside a designation, amended designation, or determination in response to a petition for revocation the court finds to be—
 (A)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)contrary to constitutional right, power, privilege, or immunity;
 (C)in excess of statutory jurisdiction, authority, or limitation, or short of statutory right; (D)lacking substantial support in the administrative record taken as a whole or in classified information submitted to the court under paragraph (2); or
 (E)not in accord with the procedures required by law. (4)Judicial review invokedThe pendency of an action for judicial review of a designation, amended designation, or determination in response to a petition for revocation shall not affect the application of this section, unless the court issues a final order setting aside the designation, amended designation, or determination in response to a petition for revocation.
 (d)DefinitionsAs used in this section— (1)the term classified information has the meaning given that term in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.);
 (2)the term national security means the national defense, foreign relations, or economic interests of the United States; (3)the term relevant committees means—
 (A)the Committee on the Judiciary of the Senate; and (B)the Committee on the Judiciary of the House of Representatives; and
 (4)the term Secretary means the Secretary of Homeland Security, in consultation with the Attorney General.. (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219 the following:
				Sec. 220. Designation of criminal gang..
			4.Mandatory detention of criminal gang members
 (a)In generalSection 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is amended— (1)in subparagraph (C), by striking or at the end;
 (2)in subparagraph (D), by inserting or at the end; and (3)by inserting after subparagraph (D) the following:
					
 (E)is inadmissible under section 212(a)(2)(J) or deportable under section 217(a)(2)(G),. (b)Annual reportNot later than March 1 of each year (beginning 1 year after the date of the enactment of this Act), the Secretary of Homeland Security, after consultation with the appropriate Federal agencies, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by subsection (a).
			5.Asylum claims based on gang affiliation
 (a)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is after to an alien.
 (b)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) (as amended by section 201 of this Act) is further amended—
 (1)in clause (v), by striking or at the end; (2)by redesignating clause (vi) as clause (vii); and
 (3)by inserting after clause (v) the following:  (vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i); or.
 6.Temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended— (1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
 (2)in subparagraph (c)(2)(B)— (A)in clause (i), by striking or at the end;
 (B)in clause (ii), by striking the period and inserting ; or; and (C)by adding at the end the following:
					
 (iii)the alien is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G).; and (3)in subsection (d)—
 (A)by striking paragraph (3); and (B)in paragraph (4), by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law..
 7.Special immigrant juvenile visasSection 101(a)(27)(J)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(iii)) is amended—
 (1)in subclause (I), by striking and; (2)in subclause (II), by adding and at the end; and
 (3)by adding at the end the following:  (III)no alien who is, or at any time has been, described in section 212(a)(2)(J) or section 237(a)(2)(G) shall be eligible for any immigration benefit under this subparagraph;.
 8.ParoleAn alien described in section 212(a)(2)(J) of the Immigration and Nationality Act, as added by subsection (b), shall not be eligible for parole under section 212(d)(5)(A) of such Act unless—
 (1)the alien is assisting or has assisted the United States Government in a law enforcement matter, including a criminal investigation; and
 (2)the alien’s presence in the United States is required by the Government with respect to such assistance.
			9.Ronil Singh Memorial Justice Assistance Grant Program
 (a)Grants authorizedFrom amounts made available pursuant to subsection (g), the Attorney General, acting through the Office of Justice Programs, may award grants to States or units of local government to provide additional personnel, equipment, supplies, contractual support, training, technical assistance, and information systems for—
 (1)combating criminal and youth gangs through law enforcement measures; and (2)law enforcement gang-prevention activities.
 (b)CertificationA State or unit of local government may not receive a grant under this section unless— (1)the State or local government—
 (A)consistently notifies U.S. Immigration and Customs Enforcement before releasing criminal aliens who are unlawfully present in the United States; and
 (B)allows U.S. Immigration and Customs Enforcement officers to access the detention facilities of the State or local government for the purpose of interviewing or taking into custody an alien described in subparagraph (A); and
 (2)the Attorney General determines that the State or local government has a cooperative relationship with all Federal immigration authorities, including U.S. Immigration and Customs Enforcement.
				(c)Program assessment
 (1)In generalEach program using grant funding authorized under this section shall carry out a program assessment, which shall be developed consistent with guidelines established by the Attorney General, in coordination with the National Institute of Justice.
 (2)WaiverThe Attorney General may waive the application of paragraph (1) with respect to a program that, in the opinion of the Attorney General, is not of sufficient size to justify a full program assessment.
 (d)Prohibited usesNotwithstanding any other provision of this Act, funds provided under this section may not be used, directly or indirectly for—
 (1)security enhancements or any equipment to any nongovernmental entity that is not engaged in criminal justice or public safety; or
 (2)vehicles (excluding police cruisers), vessels (excluding police boats), aircraft (excluding police helicopters), luxury items, real estate, construction projects (other than penal or correctional institutions), or similar items unless the Attorney General certifies that extraordinary and exigent circumstances exist that make such uses essential to the maintenance of public safety and good order.
 (e)Administrative costsNot more than 10 percent of any grant awarded under this section may be used for costs incurred to administer such grant.
			(f)Grant accountability
 (1)Defined termIn this subsection the term unresolved audit finding means an audit report finding in the final audit report of the Inspector General of the Department of Justice that the grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
				(2)Audit requirement
 (A)In generalBeginning on the first day of the first fiscal year beginning after the date of the enactment of this Act, the Inspector General of the Department of Justice shall—
 (i)conduct audits of grant recipients under this section to prevent waste, fraud, and abuse of funds by grantees; and
 (ii)determine the appropriate number of grantees to be audited each year. (B)Mandatory exclusionA grant recipient under this section that has an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in paragraph (1).
 (C)ReimbursementIf an entity is awarded grant funds under this section during the period during which the entity is barred from receiving grants under subparagraph (B), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
 (D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for such a grant.
					(3)Conference expenditures
 (A)LimitationAmounts appropriated to the Department of Justice pursuant to subsection (g) may not be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy (as designated by the Deputy Attorney General) provides prior written authorization that the funds may be expended to host the conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that details all conference expenditures approved under this paragraph. (4)Annual certificationBeginning on the first day of the first fiscal year after the date of the enactment of this Act, the Attorney General shall submit an annual certification to the Committee on the Judiciary of the Senate, the Committee on Appropriations of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Appropriations of the House of Representatives that—
 (A)indicates whether— (i)all audits conducted by the Office of the Inspector General pursuant to paragraph (2) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (2)(B) have been issued; and (iii)all reimbursements required under paragraph (2)(C) have been made; and
 (B)includes a list of any grant recipients excluded under paragraph (2)(B) from the previous year. (g)Authorization of appropriationsThere is authorized to be appropriated $200,000,000, for each of the fiscal years 2020 through 2023, for grants under this section. Amounts appropriated pursuant to this subsection shall remain available until expended.
 10.Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply to acts that occur before, on, or after the date of the enactment of this Act.